         Case 4:18-cv-01885-HSG Document 941 Filed 12/18/19 Page 1 of 6


 1   [All counsel listed on signature page]
 2

 3

 4

 5                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
 6

 7

 8
                                                           Case No. 4:18-cv-01885-HSG

 9
                                                           STIPULATION AND [PROPOSED]
                                                           ORDER REQUESTING THE
10
     In Re Koninklijke Philips Patent Litigation           SUMMARY JUDGMENT AND
                                                           DAUBERT MOTIONS AS BETWEEN
11
                                                           PHILIPS AND THE HTC
                                                           DEFENDANTS BE TAKEN OFF
12
                                                           CALENDAR FOR THE DECEMBER
                                                           20, 2019 HEARING PENDING
13
                                                           COMPLETION OF SETTLEMENT
                                                           AGREEMENT
14
                                                           JURY TRIAL DEMANDED
15

16

17

18

19

20

21

22

23

24

25

26

27

28      STIPULATION AND [PROPOSED] ORDER REQUESTING THE SUMMARY JUDGMENT
        AND DAUBERT MOTIONS AS BETWEEN PHILIPS AND THE HTC DEFENDANTS BE
        TAKEN OFF CALENDAR FOR THE DECEMBER 20, 2019 HEARING PENDING
        COMPLETION OF SETTLEMENT AGREEMENT
                                     CASE NO. 4:18-CV-01885-HSG-EDL
          Case 4:18-cv-01885-HSG Document 941 Filed 12/18/19 Page 2 of 6


 1          Plaintiffs Koninklijke Philips N.V. and U.S. Philips Corporation (collectively, “Philips”) and
 2   Defendants HTC Corp. and HTC America, Inc. (collectively, “HTC”) (collectively, the “Stipulating
 3   Parties”), through counsel, hereby respectfully file this Stipulation and [Proposed] Order to take off
 4   calendar for the scheduled December 20, 2019 Hearing the below-listed pending Summary
 5   Judgment and Daubert motions solely as between Philips and HTC to allow for completion of a
 6   formal executed settlement agreement between Philips and HTC.
 7          It is well-settled that a district court has broad discretion to control its own docket and
 8   manage its own calendar. Landis v. North American Co., 299 U.S. 248, 254 (1936); see also, e.g.,
 9   Agcaoili v. Gustafson, 844 F.2d 620, 624 (9th Cir. 1988) (“A trial court has the power to control its
10   own calendar.”); CMAX, Inc. v. Hall, 300 F.2d 265, 268 (9th Cir. 1962) (district courts possess
11   “inherent power to control the disposition of the causes on its docket in a manner which will
12   promote economy of time and effort for itself, for counsel, and for litigants.”); Mediterranean
13   Enterprises, Inc. v. Ssangyong Corp., 708 F.2d 1458, 1465 (9th Cir. 1983) (“The trial court
14   possesses the inherent power to control its own docket and calendar.”).
15          Philips and HTC hereby stipulate and agree as follows:
16          WHEREAS, Philips and HTC have recently reached an agreement-in-principle that, once
17   memorialized in a formal executed settlement agreement, will resolve all claims between them in
18   this Action; and Philips and HTC are diligently working toward exchanging a draft settlement
19   agreement and finalizing the specific terms of that agreement; and Philips and HTC are hopeful that
20   an agreement will be finalized and executed by the appropriate signatories by the end of the 2019
21   calendar year.
22          WHEREAS, Philips and HTC believe that taking the below-listed pending Summary
23   Judgment and Daubert motions solely as between Philips and HTC off calendar for the scheduled
24   December 20, 2019 Hearing is appropriate given the parties’ agreement-in-principle that, once
25   memorialized in a formal executed settlement agreement, will resolve all claims between them in
26   this Action and will allow Philips and HTC to avoid costly and unnecessary further litigation
27   between them and will additionally conserve judicial resources by avoiding needlessly further
28       STIPULATION AND [PROPOSED] ORDER REQUESTING THE SUMMARY JUDGMENT
         AND DAUBERT MOTIONS AS BETWEEN PHILIPS AND THE HTC DEFENDANTS BE
         TAKEN OFF CALENDAR FOR THE DECEMBER 20, 2019 HEARING PENDING
         COMPLETION OF SETTLEMENT AGREEMENT
                                       CASE NO. 4:18-CV-01885-HSG-EDL

                                                         1
          Case 4:18-cv-01885-HSG Document 941 Filed 12/18/19 Page 3 of 6


 1   burdening the Court’s resources in reviewing, hearing, and deciding these motion papers (and
 2   accompanying attachments, oppositions, and replies thereto).
 3
            NOW, THEREFORE, Philips and HTC, through counsel, hereby stipulate and respectfully
 4
     request that the Court take the following pending Summary Judgment and Daubert motions solely as
 5
     between Philips and HTC off calendar for the scheduled December 20, 2019 Hearing:
 6

 7    Docket Index     Docket Text

 8         707         MOTION to Exclude Expert Opinions of Michael E. Tate filed by HTC America,
                       Inc., HTC Corporation.
 9
           716         MOTION To Exclude Certain Opinions in Dr. Nielson’s Opening Expert Report
10
                       Served on Behalf of HTC Concerning U.S. Patent No. 9,436,809 filed by
11                     Koninklijke Philips N.V., U.S. Philips Corporation.

12         717         MOTION for Partial Summary Judgment filed by HTC America, Inc., HTC
                       Corporation
13
           723         MOTION To Exclude Untimely Theories in Dr. Mackenzie’s Rebuttal Expert
14                     Report Served on Behalf of HTC Concerning U.S. Patent No. RE44,913 filed by
15
                       Koninklijke Philips N.V., U.S. Philips Corporation.

16         729         MOTION To Exclude Untimely Theories in Dr. Jeffay’s Rebuttal Expert Report
                       Served on Behalf of HTC Concerning U.S. Patent No. 7,529,806 filed by
17                     Koninklijke Philips N.V., U.S. Philips Corporation.
18         731         MOTION To Exclude Testimony of HTC’s Damages Expert, Laura Stamm, as
                       Unreliable Under Daubert filed by Koninklijke Philips N.V., U.S. Philips
19
                       Corporation.
20
           733         MOTION for Partial Summary Judgment on Certain Affirmative Defenses Raised
21                     by the HTC Defendants filed by Koninklijke Philips N.V., U.S. Philips
                       Corporation.
22

23
            Should the parties for any reason fail to submit a stipulated dismissal of the claims at issue
24
     within thirty (30) calendar days from the date of entry of the Court’s order below counsel will meet
25
     and confer and approach the Court jointly for guidance at that time, if needed.
26

27

28       STIPULATION AND [PROPOSED] ORDER REQUESTING THE SUMMARY JUDGMENT
         AND DAUBERT MOTIONS AS BETWEEN PHILIPS AND THE HTC DEFENDANTS BE
         TAKEN OFF CALENDAR FOR THE DECEMBER 20, 2019 HEARING PENDING
         COMPLETION OF SETTLEMENT AGREEMENT
                                      CASE NO. 4:18-CV-01885-HSG-EDL

                                                        2
        Case 4:18-cv-01885-HSG Document 941 Filed 12/18/19 Page 4 of 6


     Dated: December 18, 2019                         Respectfully submitted,
 1

 2
     Chris Holland (SBN 164053)                         /s/ Michael P. Sandonato
 3   Lori L. Holland (SBN 202309)                     Michael P. Sandonato (admitted pro hac vice)
     HOLLAND LAW LLP                                  John D. Carlin (admitted pro hac vice)
 4   220 Montgomery Street, Suite 800                 Christopher M. Gerson (admitted pro hac vice)
     San Francisco, CA 94104                          Natalie D. Lieber (admitted pro hac vice)
 5   Telephone: (415) 200-4980                        Jason M. Dorsky (admitted pro hac vice)
     Fax: (415) 200-4989                              Stephen K. Yam (admitted pro hac vice)
 6   cholland@hollandlawllp.com                       Jonathan M. Sharret (admitted pro hac vice)
     lholland@hollandlawllp.com                       Joshua D. Calabro admitted pro hac vice)
 7                                                    Daniel A. Apgar (admitted pro hac vice)
                                                      Sean M. McCarthy (admitted pro hac vice)
 8                                                    Robert S. Pickens (admitted pro hac vice)
                                                      Caitlyn N. Bingaman (admitted pro hac vice)
 9
                                                      VENABLE LLP
10                                                    1290 Avenue of the Americas
                                                      New York, New York, 10104
11                                                    +1 (212) 218-2100
                                                      +1 (212) 218-2200 facsimile
12                                                    philipsprosecutionbar@venable.com
13                                                    Attorneys for Plaintiffs Koninklijke Philips
                                                      N.V. and U.S. Philips Corporation
14

15

16
       /s/ Ryan McBrayer
17   Ryan McBrayer (pro hac vice)                     John P. Schnurer (Cal. Bar No. 185725)
     Jonathan Putman (pro hac vice)                   Kevin Patariu (Cal. Bar No. 256755)
18   PERKINS COIE LLP                                 James Hurt (Cal. Bar No. 312390)
     1201 Third Avenue, Suite 4900                    PERKINS COIE LLP
19   Seattle, Washington, 98101                       11452 El Camino Real, Suite 300
     +1 (206) 359-8000                                San Diego, California, 92130
20
     +1 (206) 359-9000 facsimile                      +1 (858) 720-5700
21   htc-philipsperkinsservice@perkinscoie.com        +1 (858) 720-5799 facsimile
                                                      htc-philipsperkinsservice@perkinscoie.com
22
                                                      Elizabeth Banzhoff (pro hac vice)
23                                                    PERKINS COIE LLP
                                                      1900 16th Street, Suite 1400
24
                                                      Denver, Colorado 80202
25                                                    +1 (303) 291-2397
                                                      + 1 (303) 291-2497 facsimile
26                                                    htc-philipsperkinsservice@perkinscoie.com
27   Attorneys for Defendants HTC Corp. and HTC America, Inc.
28      STIPULATION AND [PROPOSED] ORDER REQUESTING THE SUMMARY JUDGMENT
        AND DAUBERT MOTIONS AS BETWEEN PHILIPS AND THE HTC DEFENDANTS BE
        TAKEN OFF CALENDAR FOR THE DECEMBER 20, 2019 HEARING PENDING
        COMPLETION OF SETTLEMENT AGREEMENT
                                   CASE NO. 4:18-CV-01885-HSG-EDL

                                                  3
          Case 4:18-cv-01885-HSG Document 941 Filed 12/18/19 Page 5 of 6


 1
                                    CIVIL L.R. 5-1(i) ATTESTATION
 2

 3          I, Chris Holland, hereby attest that I have been authorized by counsel for the parties listed

 4   above to execute and file this document on their behalf.

 5
            Dated: December 18, 2019                          /s/ Chris Holland
 6
                                                            Chris Holland
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28       STIPULATION AND [PROPOSED] ORDER REQUESTING THE SUMMARY JUDGMENT
         AND DAUBERT MOTIONS AS BETWEEN PHILIPS AND THE HTC DEFENDANTS BE
         TAKEN OFF CALENDAR FOR THE DECEMBER 20, 2019 HEARING PENDING
         COMPLETION OF SETTLEMENT AGREEMENT
                                      CASE NO. 4:18-CV-01885-HSG-EDL

                                                        4
        Case 4:18-cv-01885-HSG Document 941 Filed 12/18/19 Page 6 of 6


 1                               [PROPOSED] ORDER
 2   GOOD CAUSE APPEARING AND PURSUANT TO STIPULATION, IT IS SO ORDERED.
 3
     DATED:
 4
                                       Hon. Haywood S. Gilliam, Jr.
 5                                     United States District Judge

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28      STIPULATION AND [PROPOSED] ORDER REQUESTING THE SUMMARY JUDGMENT
        AND DAUBERT MOTIONS AS BETWEEN PHILIPS AND THE HTC DEFENDANTS BE
        TAKEN OFF CALENDAR FOR THE DECEMBER 20, 2019 HEARING PENDING
        COMPLETION OF SETTLEMENT AGREEMENT
                             CASE NO. 4:18-CV-01885-HSG-EDL

                                            5
